DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest an apparatus comprising: an intermediate member having a first shoulder portion and a second shoulder portion, the first shoulder portion sized to insert within a first frame member and the second shoulder portion sized to insert within a second frame member, the intermediate member defining a central portion between the first shoulder portion and the second shoulder portion, the intermediate member defining an intermediate aperture; a first insert sized to insert within the first frame member, the first insert defining a first aperture, the first aperture being threaded; and a second insert sized to insert within the second frame member and defining a second aperture, the second aperture and intermediate aperture being sized to receive a bolt configured to thread within the first aperture.
Regarding independent claim 8, the prior art either alone or in combination fails to disclose, teach or suggest a method comprising: providing a first frame member and a second frame member; providing a first intermediate member having a first right shoulder portion and a first left shoulder portion, the first right shoulder portion sized to insert within the first frame member and the first left shoulder portion sized to insert within the second frame member, the first intermediate member defining a first central portion, the first intermediate member defining a first intermediate aperture; 206.381.3300 " F 206.381.3301providing a first insert sized to insert within the first frame member, the first insert defining a first aperture, the first aperture being threaded; providing a second insert sized to insert within the second frame member and defining a second aperture sized to receive a bolt configured to thread within the first aperture; inserting the bolt through the second aperture, through the first intermediate aperture, and into the first aperture such that the bolt is threaded into the first aperture and secures the first insert, second insert, and intermediate member to one another.
Regarding independent claim 8, the prior art either alone or in combination fails to disclose, teach or suggest an apparatus comprising: a first tube having a first insert secured therein, the first insert defining a first threaded aperture; a second tube having a second insert and a third insert secured therein, a threaded shaft being secured to the second insert and protruding outwardly from the first end of the second tube, the third insert defining a second threaded aperture; a third tube having a fourth insert secured therein, the fourth insert defining a third aperture; a first intermediate member defining a first intermediate aperture; and a second intermediate member defining a second intermediate aperture; wherein, the second tube is joined to the first tube by the threaded shaft being positioned passing through the first intermediate aperture and being threaded into the first threaded aperture; and wherein the second tube is joined to the third tube by a bolt passing through the third aperture, the second intermediate aperture, and being threaded into the second threaded aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        July 16, 2022